           Case 1:17-cv-01918-AA        Document 26        Filed 12/16/20     Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



JESSIE E. R.,1                                                      Case No. 1:17-cv-01918-AA
                                                                                      ORDER
               Plaintiff,

       vs.

COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


AIKEN, District Judge:

       Plaintiff Jessie R. filed a lawsuit challenging the final decision of the

Commissioner of Social Security, doc. 1, and the Court reversed the decision of the

Commissioner and remanded the action for further proceedings, doc. 20. Plaintiff

now moves for an award of fees pursuant to the Equal Access to Justice Act (“EAJA”),

which the Commissioner opposes. Docs. 23, 24.

       The EAJA authorizes the payment of attorney’s fees to a prevailing party in an

action against the United States, unless the government shows that its position in

the underlying litigation “was substantially justified” at each stage of the

proceedings. 28 U.S.C. § 2412(d)(1)(A); Williams v. Bowen, 966 F.2d 1259, 1261 (9th

Cir. 1991). A social security claimant is the “prevailing party” following a sentence-


       1 In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party's immediate family member.



Page 1 – OPINION AND ORDER
        Case 1:17-cv-01918-AA      Document 26     Filed 12/16/20   Page 2 of 2




four remand pursuant to 42 U.S.C. § 405(g) either for further administrative

proceedings or for the calculation of benefits. Flores v. Shalala, 49 F.3d 562, 567–68

(9th Cir. 1995) (citing Shalala v. Schaefer, 509 U.S. 292, 300 (1993)).           If the

government’s position is not substantially justified, the court has discretion to

determine whether the requested fees are reasonable. Atkins v. Apfel, 154 F.3d 986,

989 (9th Cir. 1998).

      Having reviewed plaintiff’s motion, the parties’ briefing, and the record in this

case, the Court finds that the Commissioner did not meet their burden to show

substantial justification; that the requirements for an award of attorney’s fees under

the EAJA have been met; and that the fees requested are reasonable. Plaintiff’s

Application for Fees Pursuant to EAJA (doc. 22) is GRANTED.

      IT IS HEREBY ORDERED that attorney’s fees in the amount of $6,062.36 are

awarded to plaintiff pursuant to the EAJA. Payment of this award shall be made via

check payable to plaintiff and mailed to plaintiff’s attorneys at HARDER, WELLS,

BARON & MANNING, P.C., 474 Willamette Street, Eugene, Oregon 97401.

Pursuant to Astrue v. Ratliff, the award shall be made payable to plaintiff’s attorneys,

HARDER, WELLS, BARON & MANNING, P.C. if the Commissioner confirms that

plaintiff owes no debt to the government through the Federal Treasury Offset

program.

                 16th day of December 2020.
      Dated this _____

                                    /s/Ann Aiken
                            __________________________
                                     Ann Aiken
                            United States District Judge




Page 2 – OPINION AND ORDER
